IN THE COURT OF APPEALS OF IOWA

                                     No. 22-0448
                                 Filed June 15, 2022


IN THE INTEREST OF K.S.,
Minor Child,

C.H., Father,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Black Hawk County, Daniel L. Block,

Associate Juvenile Judge.



         A father appeals the termination of his parental rights. AFFIRMED.



         Andrew C. Abbott of Abbott Law Office, P.C., Waterloo, for appellant father.

         Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

         Christina M. Shriver, Waterloo, attorney and guardian ad litem for minor

child.



         Considered by May, P.J., and Greer and Chicchelly, JJ.
                                          2


MAY, Presiding Judge.

       A father appeals from the termination of his parental rights to his child, K.S.1

On appeal the father argues no statutory ground authorizes termination and

termination is not in the child’s best interest due to the parent-child bond. He also

requests additional time to work toward reunification. We affirm.

       We review termination proceedings de novo. In re P.L., 778 N.W.2d 33, 40

(Iowa 2010). “We will uphold an order terminating parental rights where there is

clear and convincing evidence of the statutory grounds for termination. Evidence

is clear and convincing when there is no serious or substantial doubt as to the

correctness of the conclusions of law drawn from the evidence.” In re T.S., 868

N.W.2d 425, 431 (Iowa Ct. App. 2015) (citing In re D.W., 791 N.W.2d 703, 706

(Iowa 2010)).

       We generally use a three-step analysis to review the termination of a

parent’s rights. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We must determine:

(1) whether grounds for termination have been established, (2) whether

termination is in the child’s best interests, and (3) whether we should exercise any

of the permissive exceptions to termination. Id. at 472–73. Finally, we consider

any additional arguments raised by the parent.

       The father challenges the statutory grounds. The juvenile court terminated

the father’s parental rights pursuant to Iowa Code section 232.116(1)(e), (g), and

(h) (2021). When, as here, the court terminates based on multiple statutory

grounds, we may affirm based on any ground satisfied. In re N.S., No. 14-1375,


1The mother consented to the termination of her parental rights. She does not
appeal.
                                         3


2014 WL 5253291, at *3 (Iowa Ct. App. Oct. 15, 2014). We choose to address

paragraph (h), which authorizes termination when:

               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.

Iowa Code § 232.116(1)(h).      The father only challenges the fourth element,

whether K.S. could be safely returned to his care. See In re T.W., No. 20-0145,

2020 WL 1881115, at *2–3 (Iowa Ct. App. Apr. 15, 2020) (explaining the fourth

element of paragraph (h) requires the State to establish the child cannot safely

return to the parent’s care).

       We conclude K.S. could not be safely returned to the father’s care. First,

the father has unresolved anger issues. For example, he warned care providers

on three separate occasions that he would “murder someone” if his rights to K.S.

were terminated. And he warned he would go to a case “worker’s home and sit in

a chair while they sleep and he was prepared to do prison if someone trie[d] to

take another kid from him.” The father also has a history of methamphetamine

use. Methamphetamine use creates a dangerous environment for children. See

In re J.P., No. 19-1633, 2020 WL 110425, at *2 (Iowa Ct. App. Jan. 9, 2020) (“A

parent’s methamphetamine use, in itself, creates a dangerous environment for

children.”). The father tested positive for the substance in May 2021. And he

missed twenty-four of twenty-eight drug tests offered. We presume these tests
                                          4

would have been positive for illicit substances. See In re I.J., No. 20-0036, 2020

WL 1550702, at *2 (Iowa Ct. App. Apr. 1, 2020) (“We presume these missed drug

tests would have resulted in positive tests.”); In re D.G., No. 20-0587, 2020 WL

4499773, at *4 (Iowa Ct. App. Aug. 5, 2020); In re L.B., No. 17-1439, 2017 WL

6027747, at *2 (Iowa Ct. App. Nov. 22, 2017); In re C.W., No. 14-1501, 2014 WL

5865351, at *2 (Iowa Ct. App. Nov. 13, 2014) (“She has missed several drug

screens, which are thus presumed ‘dirty,’ i.e., they would have been positive for

illegal substances.”). The father’s housing is also not stable. So we conclude K.S.

could not be safely returned to the father’s care.         And a statutory ground

authorizing termination is satisfied.

       Next, we address our steps two and three in tandem. Step two centers on

the child’s best interest. See Iowa Code § 232.116(2). When making a best-

interest determination, we “give primary consideration to the child’s safety, to the

best placement for furthering the long-term nurturing and growth of the child, and

to the physical, mental, and emotional condition and needs of the child.” In re P.L.,

778 N.W.2d 33, 40 (Iowa 2010) (quoting Iowa Code § 232.116(2)). “It is well-

settled law that we cannot deprive a child of permanency after the State has proved

a ground for termination under section 232.116(1) by hoping someday a parent will

learn to be a parent and be able to provide a stable home for the child.” Id. at 41.

Step three permits the court to apply permissive exceptions to forgo termination in

certain circumstances. See Iowa Code § 232.116(3). However, the burden of

establishing an exception rests with the parent. See A.S., 906 N.W.2d at 476.

       Here, the father asks us to conclude termination is not in K.S.’s best interest

and apply an exception to termination due to his bond with K.S. See Iowa Code
                                         5


§ 232.116(3)(c). Because we think termination of the father’s rights is in K.S.’s

best interest and the father points to no evidence of a strong parent-child bond, we

decline to apply the permissive exception. See id. (permitting the court to forgo

termination due to the parent-child bond only when it is so strong that termination

would be “detrimental to the child”).

       Finally, we address the father’s request for additional time to work toward

reunification. The juvenile court may defer termination for a period of six months

if it is able to “enumerate the specific factors, conditions, or expected behavioral

changes which comprise the basis for the determination that the need for removal

of the child from the child’s home will no longer exist at the end of the additional

six-month period.” Id. § 232.104(2)(b). But the father does not identify what

changes would occur in six months’ time. Nor do we believe there will be any

significant changes that would permit reunification. So we do not grant the father

any additional time.

       AFFIRMED.